By the Court, Bronson, Ch. J.
The justice decided that the plea was sufficient, and discharged the defendant from arrest. Whether he was right or wrong is not a material inquiry ; for he rendered no final judgment for or against either party, and there was nothing which the common pleas could properly reverse. In Elwell v. McQueen, (10 Wend. 519,) there was a formal judgment, and the only difficulty was, that the justice had called it a judgment of nonsuit, when in its nature it was a bar to another action. So also in Hall v. Tuttle, (6 Hill, 38,) there was a formal judgment, and the only question was whether it had been entered in the docket at the proper time. But here there was no judgment which the common pleas could either reverse or affirm. The case of Monnelt v. Weller, (2 John. R. 8,) is directly m point.
Judgment reversed.